United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  August 28, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 05-10433
                        Conference Calendar


WARREN N. ROSSIN,

                                      Petitioner-Appellant,

versus

COLE JETER, Warden, FMC Fort Worth,

                                      Respondent-Appellee.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 4:04-CV-867-Y
                      --------------------

Before DAVIS, SMITH, and WIENER, Circuit Judges.

PER CURIAM:*

     Warren N. Rossin, federal prisoner # 87985-022, is serving a

240-month sentence for conspiracy to distribute marijuana.

Rossin has appealed the district court’s dismissal of his 28

U.S.C. § 2241 petition challenging the method used by the Bureau

of Prisons (BOP) to compute the good-time credit against his

sentence authorized by 18 U.S.C. § 3624(b).

     Rossin contends that the BOP formula reduces his sentence by

only 46 days of good-time credit for each year served, rather

than the 54 days of credit specified by § 3624(b).     Rossin argues

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-10433
                                 -2-

that, although he is statutorily entitled to 1080 days of credit

against his sentence for good behavior, he will receive only 941

days of sentence credit under the BOP formula.

     Regardless whether Rossin’s sentence is computed on the

basis of the BOP’s interpretation of § 3624(b) or his own,

Rossin’s release is not imminent.   In light of the “temporally

distant and speculative nature of [Rossin’s] claim,” he has

failed to establish an “immediate injury” that would be redressed

by the relief that he seeks.   See Sample v. Morrison, 406 F.3d
310, 312 (5th Cir. 2005).   Accordingly, we conclude that Rossin’s

§ 2241 petition is not ripe for review and dismiss the appeal for

lack of subject matter jurisdiction.

     APPEAL DISMISSED.